Citation Nr: 1621919	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  12-16 477A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder.

2.  Entitlement to service connection for sinusitis and rhinitis.  

3.  Entitlement to service connection for a respiratory disorder.

4.  Entitlement to service connection for a kidney disorder.  

5.  Entitlement to service connection for a skin disorder of the hands.  

6.  Entitlement to service connection for chronic dizziness and lack of balance, including secondary to service-connected bilateral hearing loss and tinnitus.  


REPRESENTATION

Veteran represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Veteran and wife 


ATTORNEY FOR THE BOARD

N.K., Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to December 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

A Board videoconference hearing was held in July 2014 before the undersigned Veterans Law Judge, a transcript of which is of record.

The Virtual VA paperless claims processing system includes the Veteran's Board hearing transcript along with additional VA outpatient records, apart from remaining documents that are either irrelevant to the issues on appeal or duplicative of the evidence already contained in VBMS. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for chronic dizziness and lack of balance, including secondary to service-connected bilateral hearing loss and tinnitus, an eye disorder, a skin disorder of the hands, and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  A respiratory disorder was not incurred during active service and is not etiologically related to military service, to include as due to exposure to the chemical trichloroethylene (TCE).

2.  A kidney disorder was not incurred during active service and is not etiologically related to military service, to include as due to exposure to the chemical TCE.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a respiratory disorder are not met.  38 U.S.C.A. §§ 1101, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for a kidney disorder are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements were met in this case by letter dated in March 2011.  This letter notified the Veteran of the information and evidence needed to substantiate and complete claims for service connection, to include notice of what part of the evidence he should provide, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  Furthermore, the requisite notice was provided prior to the adjudication of the claims in April 2011.  Accordingly, the duty to notify has been satisfied.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c),(d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).

A request was made to obtain the Veteran's service treatment records, but a response was received that treatment records were not available as they were destroyed in a fire.  The AMC called in June 2015 the Veteran and informed him of this and requested that he provide any records in his possession, but no records were sent in.  He reported that there are no additional records to obtain in this report of general information and in an October 2010 report of general information.  Given this determination, the Board recognizes that it has a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, this heightened obligation does not establish a heightened "benefit of the doubt" or lower the legal standard for proving a claim of service connection; rather, it increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996); Ussery v. Brown, 8 Vet. App. 64 (1995).  

Additionally, the Veteran testified at a Board hearing.  A Veterans Law Judge who conducts a hearing must fulfill two duties.  38 C.F.R. § 3.103(c)(2) (2015); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the July 2014 Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disabilities were related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  Therefore, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Veteran was also provided with VA examinations in November 2015, which the Board finds to be adequate as they are based upon a review of the claims file and an examination of the Veteran, and the examiners provided supporting rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 

Service Connection 

The Board notes that as the issues of entitlement to service connection for a respiratory disorder and a kidney disorder relate to the same law and almost identical facts, the Board will address them together.  

Service connection will be granted for a disability resulting from injury or disease incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In order to establish service connection for a present disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 116667 (Fed. Cir. 2004).  

Service connection may also be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has asserted that as a result of his service and a result of his duties as a Central Office Maintenance man, he was exposed to the chemical TCE.  He noted that he was exposed to this chemical through his repairs, regular testing and cleaning of electrical and electronic equipment, which required the use of TCE.  Although he asserted that it was unknown to him at the time, it his belief that his constant exposure to TCE caused damage to his sinus, hands and kidneys.  See August 2011 Veteran Statement.  He reported that as a direct result of exposure to this chemical, he has damaged his sinuses and kidneys.  He noted that he did not wear protective gear while performing his duties, as he was unaware of the risks until many years later.  In his March 2011 statement the Veteran made note that in the 1990s the EPA and OSHA began requiring the use of protective gear when handling this chemical.  

As noted in the September 2014 Board remand, in this case, the Veteran's service treatment records have been destroyed or lost; therefore, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

The Board acknowledges that the Veteran has current diagnoses of rhinitis and a condition causing low kidney values.  See November 2015 VA examinations.  At his November 2015 examination the Veteran was diagnosed with allergic rhinitis, hypertensive chronic kidney disease, and analgesic nephropathy.  Therefore, the Board finds that the first element of Shedden has been satisfied with regard to all claims.  

With regard to whether the Veteran was exposed to TCE in-service, the Board notes again that his service treatment and personnel records have been destroyed.  However, the Veteran has consistently reported that he worked as a maintenance man during service.  He has thus provided competent and credible evidence of his work as a repair man during his service.  Therefore, with regard to all claimed disabilities the Board finds that the Veteran had in-service exposure to TCE.

Finally, the Board must consider whether any of the current disorders are related to the in-service exposure.

At a November 2015 VA examination regarding the respiratory disorder, the examiner conducted an examination of the Veteran and reviewed his claims file.  He found at that examination that the Veteran had previously been diagnosed with allergic rhinitis.  He noted the Veteran's reports of his history of cleaning communications equipment and his wife's reports of smelling like chemicals when he came home during service.  The examiner also noted the Veteran's reports of being given creams, antihistamines and an inhaler and also that the Veteran had been advised to stop smoking.  He noted that the medications given to alleviate his sinusitis were generally not helpful.  The examiner noted that the Veteran had diagnoses of sinusitis and rhinitis.  The examiner opined that the Veteran's sinusitis was less likely than not related to his in-service exposure to TCE.  Specifically, he reported that the Veteran did not have chronic sinusitis as reported.  Instead, he had acute intermittent sinusitis and rhinitis.  He had a clear sinus x-ray, with no evidence of a sinus infection and the examiner noted that he was not on chronic antibiotics.  In support of his opinion the examiner noted that literature overwhelmingly stated that with regard to sinusitis, avoidance of irritation and stimulus caused resolution of the symptoms.  He noted that in prospective studies, workers with such sinus problems as the Veteran who changed jobs or retired reported significant improvement in their symptoms and quality of life.  The examiner concluded that it was less likely than not that the Veteran's exposure to TCE 60 years prior was less likely than not related to the symptoms of rhinitis he currently has.  

At 2015 VA kidney examination, after review of his claims file and examination of the Veteran, the examiner noted the Veteran's prior diagnoses of analgesic nephropathy and hypertensive chronic kidney disease.  In his examination report he noted the Veteran's statements regarding his continued kidney problems, his use of ibuprofen and other NSAIDs and his uncontrolled hypertension.  He noted the Veteran's reports of working with Pacific Bell following service and his 40 years as an engineer after service.  The examiner opined that the Veteran's TCE exposure in service was less likely as not related to his current kidney diagnoses.  Specifically, the examiner referenced the Veteran's normal creatine levels in 1996 and found that it was unclear when the Veteran's developed kidney insufficiency.  The examiner noted the distinct risks that substances such as NSAIDs, caffeine and codeine present, including analgesic related chronic kidney disease.  He further noted the Veteran's admission that when he was diagnosed with renal insufficiency he had been taking regular doses of ibuprofen and acetaminophen, known NSAIDs.  The examiner noted that the Veteran was noted to have normal renal function for 38 years after exposure to TCE and that based on this and the other risk factors the Veteran carried it was less likely as not that any renal insufficiency was caused by or related to his TCE exposure.  

The Board notes that the November 2015 VA examination reports for his respiratory disorder and kidney disorder were based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Additionally, the VA examiner's opinions were consistent with the Veteran's medical history.  Further, the VA examiners provided supporting explanations for their conclusions.

Of note, there are not medical opinions that contravene these VA opinions.   

The Veteran has asserted that these disorders are related to his TCE exposures.  There are numerous lay statements of record, but most of those provide support for his allegation of in-service exposure, which was conceded by the examiners for purposes of the etiological opinions.  See e.g., Wife's Lay Statement July 2015; J.S. Lay Statement, June 2014; Board Hearing Transcript, July 2014, p.16.  

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion as to the etiology of the claimed conditions.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Thus, he is able to provide competent and credible testimony regarding his symptoms, but not to provide an etiological opinion of the internal effects of his chemical exposures.  Accordingly, to the extent these lay statements addressed the nexus element, the Board finds that they are not competent and are nonetheless outweighed by the VA examiner's opinions.

As described, the weight of the evidence is against the claims and they are denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER


Service connection for a respiratory disorder is denied.  

Service connection for a kidney disorder is denied.  


REMAND

With regard to the Veteran's claims of service connection for bilateral eye disorder, a skin disorder of the hands, a respiratory disorder, and dizziness to include as secondary to a hearing loss disabilities, remand is necessary for adequate opinions.  Where VA provides the Veteran with an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion must be supported by an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, medical opinions should address all appropriate theories of entitlement.  Stefl, 21 Vet. App. at 123-24.  Secondary service connection claims may be granted based on a service-connected disability causing or aggravating another disorder.  38 C.F.R. 
§ 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, 449 (1995).  

With regard to his bilateral eye disorder, at the November 2015 VA examination the examiner found a diagnosis of blepharitis and macular pucker of both eyes, in addition to cataracts.  However, the opinion only addressed the Veteran's blepharitis, and did not opine whether the Veteran's other eye diagnoses were at least as likely as not related to his TCE exposure in service.  Therefore, a remand must be obtained so such can be determined.  

With regard to his respiratory disorder, although the November 2015 examiner noted the Veteran's prior diagnoses of asthma and emphysema, he only addressed the Veteran's chronic pulmonary disease (COPD) in rendering his nexus opinion.  Therefore, remand must be obtained so that the etiology of the Veteran's other diagnosed respiratory disorders can be determined.  

With regard to the dizziness disability, the Veteran alleges it is secondary to his service connected hearing loss and tinnitus.  At his November 2015 VA examination, the examiner concluded that the Veteran's dizziness was less likely than not related to his in-service exposure to TCE, but did not address whether such could have been caused or aggravated by his service connected disabilities.  

Finally, regarding the skin disorder, the examiner opined that there was no current dermatitis.  But the examiner did not state whether it had been present at any point during the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (finding requirement of current disability satisfied if disorder diagnosed when claim is filed or at any time during pendency of appeal).  This must be clarified on remand.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of the Veteran's dermatitis of the hands from a VA examiner.  The entire claims file should be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

First, the examiner must provide an opinion regarding whether it is at least as likely as not that there is a diagnosis of dermatitis of the hands during the appeal period, or since 2010.  The Veteran is competent to report symptoms that are observable by a lay person.  The examiner must address the Veteran's lay statements that his symptoms come and go.

Second, if there is a diagnosis during that time period, the examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's dermatitis or other skin disorder of the hands was caused by exposure to TCE.  The examiner should presume that the Veteran was exposed to TCE in the capacity of maintenance and repair of signal machines.  

4.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the Veteran's bilateral eye diagnoses from the examiner who conducted the November 2015 VA examination.  If the same examiner is not available, provide the Veteran an examination.  The entire claims file should be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must opine whether each diagnosed eye disability, to include his macular pucker and cataracts, is at least as likely as not (50 percent probability or greater) etiologically related to his active service.  The examiner should presume that the Veteran was exposed to TCE in the capacity of maintenance and repair of signal machines.  

5.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the Veteran's respiratory diagnoses from the examiner who conducted the November 2015 VA examination.  If the same examiner is not available, provide the Veteran a new examination.  The entire claims file should be made available to and be reviewed by the examiner. Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must provide an opinion regarding determine whether each diagnosed respiratory disability, to include his asthma and emphysema, is at least as likely as not (50 percent probability or greater) etiologically related to his active service.  The examiner should presume that the Veteran was exposed to TCE in the capacity of maintenance and repair of signal machines.  

6.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the Veteran's dizziness from the examiner who conducted the November 2015 VA examination.  If the same examiner is not available, provide the Veteran a new examination to determine the nature and etiology of his dizziness.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished.  All clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

The examiner must opine whether it is at least as likely as not (50 percent or greater probability) that: 1) the Veteran's dizziness disorder was caused by service-connected hearing loss and tinnitus; and 2) such disorder was aggravated by the service-connected hearing loss and tinnitus.

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


